Citation Nr: 0733699	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-32 813	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1974 to February 
1978.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2004 rating action that denied service 
connection for cardiovascular disease.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The VA will notify the veteran when further 
action on his part is required.


REMAND

In his September 2004 Substantive Appeal, the veteran 
requested both a Board hearing in Washington, D.C. and a 
videoconference hearing before a Member of the Board 
(Veterans Law Judge).  On VA Form 646 subsequently in October 
2004, the veteran's representative clarified that the veteran 
no longer wanted a Board hearing in Washington, D.C., and 
only wanted a Board videoconference hearing.  By letter dated 
in November 2005, the Montgomery, Alabama RO notified the 
veteran of a Board videoconference hearing scheduled for a 
date in January 2006.  In December 2005, the veteran notified 
the Montgomery RO of his change of residence to San Diego, 
California and requested that the location of his 
videoconference hearing be changed to that RO.       

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Board videoconference 
hearings, a remand of this matter to the Montgomery RO is 
warranted.  Moreover, transfer of the claims folder for the 
Board hearing, based on the veteran's change of residence to 
California, is also warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The Montgomery RO should transfer the 
veteran's claims folder to the San Diego 
RO.

2.  Thereafter, the San Diego RO should 
schedule, at the earliest available 
opportunity, a Board videoconference 
hearing for the veteran and any 
witnesses.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
folder should be returned to the Board in 
accordance with current appellate 
procedure.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

